Citation Nr: 0618902	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet bilaterally.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for Agent Orange 
exposure.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from February 1964 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June and October 2002 rating decisions of the RO, which 
denied entitlement to service connection for disabilities 
enumerated above.  Regarding tinnitus, the veteran is 
contesting the initial rating assigned.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), that reversed a decision of the Board, which 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.

The specific claims affected by the Smith stay include all 
claims, such as the claim herein, in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.

The Board notes that in February 2005, the veteran withdrew 
his appeal regarding the reduction in rating of his service-
connected residuals of prostate cancer.  

The issue of entitlement to service connection for skin 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed residuals of frostbite to the feet 
are not shown to be related to his active duty service.

2.  The veteran's sleep disorder (insomnia) is shown to be 
causally related to his service-connected tinnitus.  

3.  The veteran is not shown to be suffering for a disease or 
injury resulting from Agent Orange exposure in service, in 
addition to that for which service connection has already 
been granted.

4.  The veteran is not shown to be suffering from a specific 
medical condition underlying blurred vision.

5.  A left shoulder disability is not shown to be related to 
the veteran's active duty service.




CONCLUSIONS OF LAW

1.  Residuals of frostbite to the feet were not incurred in 
or as a result of active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A sleep disorder (insomnia) is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

3.  A disability resulting from Agent Orange exposure, in 
addition to that for which service connection has already 
been granted, was neither incurred in nor aggravated as a 
result of active duty service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1131, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

4.  The veteran's alleged blurred vision is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

5.  The veteran's left shoulder disability is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2002, August 2002, and April 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim, and the April 2005 
letter advised the veteran to send any evidence in his 
possession that pertained to the claims.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below, in which the claims of 
service connection for a left shoulder disability, residuals 
of frostbite, blurred vision, and Agent Orange exposure have 
been denied, and no disability ratings or effective dates 
will be assigned.  Regarding the grant of service connection 
for a sleep disorder, the Board observes that the veteran 
will have ample opportunity to appeal any rating or effective 
date assigned, and he is thus not prejudiced by the granting 
of the claim herein.  The Board emphasizes that a remand to 
the RO for corrective VCAA notice would simply delay the 
payment of benefits to which the veteran may be entitled.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided).

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The veteran was also afforded a 
relevant VA medical examination as required under the 
applicable law and regulations.  The medical examination did 
not cover the issue of entitlement to service connection for 
blurred vision, but as explained in the body of the decision, 
such examination is not required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Residuals of frostbite to the feet

The service medical records are completely silent as to 
complaits or treatment for frostbite.  January 1999 VA 
medical records reflected treatment for a fungal condition of 
the toenails.  In March 2002, onychomycosis was noted.  The 
record reflects additional treatment of the toenails.

On October 2002 VA general medical examination, the veteran 
asserted that he suffered frostbite to the great toes of both 
feet during the Winters of 1965 and 1966 while in service in 
Germany.  He indicated treatment at the infirmary but denied 
any treatment since leaving service.  According to the 
veteran, symptomatology was worse during cold weather.  The 
examiner noted disturbance in nail growth, the etiology of 
which was unclear.  The examiner observed a chronic fungal 
infection of the great toenails bilaterally requiring removal 
of the toenails.  The examiner diagnosed frostbite and 
indicated that the veteran was exposed to freezing conditions 
in Germany and that there was much evidence on examination to 
demonstrate sequelae of frozen feet in service.  

The Court has held on a number of occasions that medical 
opinions, such as the one herein, premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Because the service 
medical records are devoid of any reference to frostbite, the 
examiner's opinion is not one upon which the Board may rely.  
Id.  It is based upon the veteran's unsubstantiated account 
of frostbite in service, and such medical opinions are of no 
probative value.  Id.; Swann, supra.  A report of medical 
history, completed by the veteran in conjunction with his 
service separation examination in February 1968, reflects 
that he reported that he did not have and had never had any 
foot problems.  

The Board acknowledges that the veteran's current condition 
of the great toes could be attributable to frostbite as 
stated by the October 2002 VA examiner.  However service 
connection cannot be granted based on the foregoing opinion 
because it is based upon unverified reports of frostbite.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
of no probative value).

The Board further emphasizes that the veteran is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, his assertions 
regarding having suffered from frostbite in service or as to 
the etiology of any current condition of the toenails is of 
no probative value and cannot support his claim of service 
connection herein.

As apparent from the foregoing discussion, the evidence 
ostensibly in the veteran's favor is of no probative value.  
There is no probative evidence of a nexus between the 
veteran's alleged bilateral residuals of frostbite and 
service.  As such, the preponderance of the evidence is 
against the claim, and service connection for the claimed 
bilateral residuals of frostbite of the feet is denied.  
38 C.F.R. §§ 3.102, 3.03; 38 U.S.C.A. § 5107; Ortiz, supra; 
Gilbert, supra.



Sleep disorder 

The service medical records are entirely silent as to a sleep 
disorder, insomnia, or similar condition.  

In February 2001, the veteran sought treatment for a sleep 
disturbance that reportedly began two years prior.  

On October 2002 VA medical examination, the veteran indicated 
that his sleep problems began two years prior and were 
related to urinary frequency and chronic burning in the hands 
and feet.  In the examination report, the examiner opined 
that the veteran's insomnia was "probably" due, in part, to 
chronic tinnitus as well as burning sensations in the hands 
and feet.  

The evidence does not reflect a direct link between a sleep 
disturbance and service.  Indeed, it appears that sleep 
problems had their onset in or about 1999, many decades after 
separation from service.  As such, service connection for a 
sleep disorder on a direct basis is denied.  38 C.F.R. 
§ 3.303.

The Board will now consider whether service connection for a 
sleep disorder is warranted on a secondary basis.  38 C.F.R. 
§ 3.310.  In the October 2002 VA medical examination report, 
the examiner indicated that the veteran's sleep disorder was 
probably due, in part, to chronic tinnitus.  The examiner did 
not provide an explanation for this opinion.  Nonetheless, 
the Board finds that it is a sufficient basis for the 
granting of service connection for a sleep disorder on a 
secondary basis.  The examiner's use of the word "probably" 
reflects a reasonably certain nexus between the service-
connected tinnitus and the veteran's alleged sleep disorder, 
which the examiner characterized as insomnia.  Thus, 
affording the veteran the benefit of the doubt, service 
connection for a sleep disorder is granted as secondary to 
the veteran's service-connected tinnitus.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.



Agent Orange 

The record reflects that the veteran served in Vietnam from 
April 1967 to February 1968.  Thus, exposure to Agent Orange 
is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain 
diseases under certain circumstances are granted service 
connection on a presumptive basis if the veteran served in 
Vietnam during a specified time period.  38 C.F.R. 
§ 3.307(6), 3.309(e).  As well, service connection may be 
granted on a direct basis for any disease or injury shown to 
have been linked to Agent Orange exposure.  Id.; 38 C.F.R. 
§ 3.303.  Service connection has been granted for prostate 
cancer on a presumptive basis and the Board's discussion 
herein relates only to disability for which service 
connection has not been granted.

A present disability is a prerequisite for the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  The veteran has not alleged any specific 
disease or injury related to Agent Orange exposure.  
Moreover, the October 2002 VA examiner noted that the veteran 
was not suffering from any specific sequelae of exposure to 
Agent Orange.  Thus, service connection for Agent Orange 
exposure or any resultant disability is denied.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2002, a VA examiner opined 
that the veteran suffered from no Agent Orange related 
illness or disabilities.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Blurred vision

On enlistment, the veteran indicated that he wore glasses.  
Bilateral myopia was noted in the record.

In January 1965, the veteran again indicated that he wore 
glasses and also indicated unspecified eye trouble.  An 
examiner noted vision that was correctable to 20/20 and no 
other serious illness or injury.  

The veteran did not report eye trouble other than requiring 
glasses on separation.

In March 2002, the veteran voiced complaints of blurry 
vision.  The examiner noted a possible evolving cataract, and 
the veteran was referred to ophthalmology.  The Board 
observes that blurry vision is noted as a complaint in other 
medical records.

The October 2002 VA medical examination report is silent as 
to the eyes.  

As outlined above, in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, service connection for the 
veteran's myopia cannot be granted because there is no 
indication of a superimposed disease or injury.  

There is no other specific diagnosis pertaining to the eyes, 
and blurred vision is a symptom, not a diagnosis.  Service 
connection for such, therefore, cannot be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom 
alone does not in and of itself constitute a disability for 
which service connection may be granted).  Indeed, no present 
disability of the eyes is shown, and service connection 
requires the presence of the current disability.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  

In short, the veteran suffers from no presently diagnosed 
disability of the eyes manifested by blurred vision, and 
service connection for such, therefore, is denied.  Id.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's alleged blurred vision to service or, indeed, to 
any specific disability, a medical opinion regarding whether 
the veteran's claimed blurred vision is directly related to 
service is not required in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left shoulder 

The service medical records are silent respecting the left 
shoulder.  VA medical records reflect complaints regarding 
the left shoulder in recent years.  On October 2002 VA 
medical examination, the veteran complained of left shoulder 
weakness.  The veteran reported multiple minor traumas in 
service but could not recall a specific trauma to the left 
shoulder.  An X-ray study of the left shoulder revealed mild 
degenerative changes of the left acromioclavicular joint.  
The examiner diagnosed left shoulder weakness, the etiology 
of which was unclear.  It was unlikely, according to the 
examiner, that it was related to service as left shoulder 
symptoms did not develop until recent times and because the 
veteran was unable to articulate any specific trauma to the 
left shoulder in service.

Subsequently, a magnetic resonance imaging (MRI) was 
conducted.  The October 2002 examiner asserted that the 
upcoming MRI would provide a clearer picture of the nature of 
the veteran's left shoulder disability.  However, he did not 
indicate that the result of the MRI would alter his opinion 
regarding the etiology the veteran's left shoulder 
disability.

Because the competent medical evidence of record reflects 
explicitly that the veteran's left shoulder disability is 
unrelated to service, service connection for a left shoulder 
disability is denied.  38 C.F.R. § 3.303.  

In summary, the entirety of the competent medical evidence is 
against the veteran's claim.  The October 2002 examiner found 
no nexus between the veteran's left shoulder disability and 
service, and there is no medical evidence to the contrary.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of frostbite to the feet is 
denied.

Service connection for a sleep disorder (insomnia) is 
granted.

Service connection for Agent Orange exposure is denied.

Service connection for blurred vision is denied.

Service connection for a left shoulder disability is denied.


REMAND

The October 2002 VA medical examination report reflects an 
opinion that in-service sun exposure predisposed the veteran 
to developing skin cancer.  It is unclear, however, whether 
the veteran's sun-related cancers have resolved, whether he 
suffered any recent skin cancer, and whether the condition is 
chronic.  Thus, the RO must schedule a VA dermatologic 
examination to determine whether the veteran suffers from 
current, recurrent, and/or chronic skin cancer.  If so, an 
opinion regarding its etiology must be provided.  

Under recent precedent, the Court has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date regarding 
his claim of entitlement to service connection for skin 
cancer.  See Dingess/Hartman, supra.  Consequently, 
corrective notice must be sent to the veteran.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to service connection for 
skin cancer, as outlined by the Court 
in Dingess/Hartman.

2.  The RO must schedule a VA 
dermatologic examination.  The examiner 
is asked to determine whether the 
veteran suffers from current, 
recurrent, and/or chronic skin cancer.  
If so, the examiner must opine 
regarding the etiology thereof.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination 
report should indicate whether the 
claims file was reviewed.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


